We find nothing in the motion for rehearing, except a reargument of the case by counsel for the losing party. Counsel claim that this court has overlooked a great many decisions named in the motion. While this court in its opinion did not specifically cite and refer to every case cited in counsel's brief, and which counsel in the motion for rehearing assert that the court refused to follow, this court did specifically refer to Darnell v. Toney, and Phosphate MiningCo. v. Atlanta Oil c. Co., supra. This court relied on its own construction of the Phosphate Mining Co. case, and not on the construction which counsel put on it.
Rehearing denied. Sutton and Felton, JJ., concur. *Page 677